1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8
                                               ***
9
     WILLIAM LYONS,                                Case No. 3:18-cv-00523-MMD-WGC
10
                                     Petitioner,
11         v.                                                      ORDER
12
     ISIDRO BACA, et al.,
13
                                  Respondents.
14

15         Petitioner’s motion for an extension of time (ECF No. 7) is granted, and the time

16   for Petitioner to dispatch a response to the show-cause order (ECF No. 4) is extended up

17   to and including July 15, 2019. The extended time allotted should be sufficient for

18   Petitioner to timely respond to an order to show cause why the petition should not be

19   dismissed as a successive petition.
20         DATED THIS 28th day of May 2019.

21

22                                                   ________________________________
                                                     MIRANDA M. DU
23                                                   UNITED STATES DISTRICT JUDGE
24

25

26
27

28
